             Case 1:19-cv-00323-MJT-KFG Document 1-1 Filed 07/29/19 Page 1 of 1 PageID #: 6
JK44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other pa ers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS


    (b) County of Residence of First Listed Plaintiff                                                       Count of Residence of First Listed Defendant / i&JU#7 0 1                  i rp&ifti b.
                                (EXCEPTIN U.S. PLAI TIFF CASES)                                                                (IN s. PLAINTIFF CASE ONLY)
                                                                                                            NOTE: IN LAND CONDEMNATION CASES,.«Stfmai(5(iA (ON OF
                                                                                                                   THE TRACT
                                                                                                                   THE  TRACT OFOFLALAND
                                                                                                                                      D INVOLVE   f
                                                                                                                                             INVOT.VED-     A V t i .>•%:
                                                                                                                                                                         ifC.
    (c) Attorneys (Finn Name, Address, and Telephone Numbe )                                                 Attorneys (If Known)

                                                                                                                                                                    Jf,
                                                                                                                                                                     t '


II. BASIS OF JURISDICTION (Place an "X i O e Box O ly)                                         III. CITIZENSHIP OF PRINCIPAL P imKS (Place an "X" iriQ                                f'Boxfor Plaintif *. !
                                                                                                       (For Dive sity Cases Only)                                     a d O e Bo
                                                                                                                                                                              lox ffor
                                                                                                                                                                                    r    efe ant) , j
O 1 U.S. Government                         Federal Question                                                                       PTF     DEF              \       PTF DEF
          Plaintiff                           (U.S. Governme t Not a Part))                       Citizen of Tliis State           O1            i   Incorporated,0;:Pnncip ai Place                  4. 4 /
                                                                                                                                                       of Business In.Tliis tyte* p T . O

   2 U.S. Government                    4 Diversity                                               Citizen of Another State         a2          2     Incorporated o/Jt/Principal Place'         ¦¦ *0 5
         Defendant                           (I dicate Citize ship of Parties i Item III)                                                              of Business In Another State

                                                                                                  Citizen or Subject of a            3         3     Foreign Nation                           6 0 6
                                                                                                    Foreign Country
IV. NATU E O SUIT (Place a X in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
1 CONTRACT                               TO TS                                                     - FORFEITURE/PENALTY                      BANKRUPTCY                    OTHER STATUTES
   110 Insurance          PERSON L INJURY     PERSONAL INJURY                                        625 Drug Related Seizure        D 422 Appeal 28 USC 158             375 F lse Claims Act
   120 Marine                          310 Airplane                   365 Personal Injury -            of Property 21 USC 881            23 Withdrawal               D 376 Qui Tam (31 USC
   130 Miller Act                      315 Airplane Product                Pro uct Liability     D 690 Other                                28 USC 157                          372 (a))
   1 0 Negotiable Instrument               Liability                  367 Health Care/                                                                                   400 State Reap orrionment
   150 Recovery of Overpay ent         320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 410 Antitrust
       & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                  430 Banks and Banking
   151 Medicare Act                    330 Federal Employers’             Product Liability                                              830 Patent                      450 Commerce
   152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated        460 Deportation
       Student Loans                   340 Marine                         Injury Product                                                     New Dnig Application        470 Racketeer Influenced and
       (Excludes Veterans)             345 Marine Product               Liability                                                        840 Trade ark                       Corrupt Organizations
   153 Recovery of Overpayment             Liability                 PERSON PROP RTY                           LABOR                     SOCI L SECURITY                 480 Consumer Credit
       of Veteran s Benefits          350 Motor Vel icle              370 Other Fraud               710 Fair Labor Standards             8 1 HIA(1395ff)                  90 Cable/Sat TV
   1 0 Stockholders Suits             355 Motor Vehicle               371 Tr th in Lendin                Act                             862 Black Lung (923)            850 Securities/Commodities/
   190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 863 DIWC/DIW (405(g))               Exchange
   1 5 Contract Product Liability     360 Other Personal                  Property Damage                Relations                       864 SSID Title XVI              890 Other Statutory Actions
D 196 Franchise                           Injury                      38 Property Da age            7 0 Rail ay Labor Act                865 RSI (405 g))                891 Agricultural Acts
                                      362 Personal Injury ¦               Product Liability         751 Family and Me ical                                               893 Environmental Matters
                                          Medical Mal ractice                                            Leave Act                                                       895 Freedom of Infon ation
f RE L PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS              790 Other Labor Litigation           FEDERAL TAX SUITS                   Act
  210 Lan Condemnation                  40 Other Civil Rights         Habeas Corpus:                791 Employee Retirement          0 870 Taxes (U.S. Plaintiff         89 Arbitration
  220 Foreclosure                     4 1 Votin                       463 Alien Detainee                Income Security Act                 or Defendant)                899 Administrative Procedure
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                              871 IRS Third Part}                Act/Review or Appeal of
  2 0 Torts to Land                    43 Housing/                        Sentence                                                           26 USC 7609                    Agency Decision
  24 Tort Product Liabilit                 ccommodations              530 General                                                                                        950 Co stitutionality of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIG ATION                                                         State Statutes
                                          Employ ent                  Other:                        462 Naturalization A plication
                                    5 46 Amer. /Disabilities -        540 Mandamus & Other          465 Other Immigration
                                          Other                       550 Civil Rights                  Actions
                                       48 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

V. ORI GIN ( lace an X" i O e Box O ly)
SL * Original 2 Removed from                                  3    Remanded from               4 Reinstated or   O 5 Transferred fro           O 6 Multidistrict                 O 8 Multidistrict
    Proceeding State Court                                         Appellate Court               Reopened               Another District               Litigation -                    Litigation -
                                                                                                                        (speci y)                      Transfer                       Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite j risdictio al st tutes unless diversity):

VI. CAUSE OF ACTION                    Brief description of cause:

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                         DEMANDS                                    CHECK YES only if demanded in complaint:
      COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND: Yes CJNo




  RECEIPT#                      AMOUNT                                   APPLYING IFP                                      JUDGE                            MAG. JUDGE
